COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:     In re David Patrick Daniel

Appellate case number: 01-16-00953-CV

Trial court case number: 2013-71645

Trial court:             308th District Court of Harris County


      Relator, David Patrick Daniel, has filed a petition for a writ of mandamus
and a “Motion for Emergency Stay of Enforcement of the October 14, 2016 ‘Order
on Respondent’s Motion for Interim Attorney’s Fees’” in this Court. The Court
requests a response to the motion for emergency stay and the petition from real
party in interest, Jennifer Leigh Garrett. The response, if any, is due no later
than 14 days from the date of this order.

      Relator also has filed a “Motion for Leave to File the Official Reporter’s
Record Exhibits by USB/Flash Drive.” The motion is granted. Exhibits submitted
on the USB/flash drive must comply with the applicable portions of Texas Rules of
Appellate Procedure 9.4(j), 9.9, and 52.7.

      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                                              Acting for the Court

Date: December 5, 2016